Opinion of


Napton Judge,


dissenting.

The act for the recovery of demands against boats and vessels provides, that the plaintiff shall file a complaint se'-ting forth his demand in all its particulars, and this complaint must be verified by affidavit. The object of this act seems to be, to require something more definite than a mere formal declaration, something more analagous to a bill cf particulars. It was designed that a simple statement of the facts should be made, as they existed.* The complaint of the hjessrs Camden is nothing more than an 01 dinary declaration, minute enough certainly, but containing three different counts, describing different and inconsistent facts. In the first count, the charge'is, that a part of the packages, boxes, &c. were delivered according to contract, and the remainder lost. In the second and third count, the charge is, that all the boxes and packages therein described were lost, or not delivered according to contract.
This statement thus containing two distinct and inconsistent charges is verified by the oath of the party or his agent. I do not believe that the law intended to set traps for the unwary, by requiring them to swear to the formalities and inconsistencies of a common law declaration.
The circuit court did not err, in my opinion, in sustaining a demurrer to this complaint, nor do I perceive how the counts of a complaint sworn to, can be stricken out, or disregarded or amended. This is a proceeding highly remedial, and yet in derogation of the common law, and must be construed with strictness. No power to amend is given, expressly, in the act, and yet in the attachment law', an express provision was deemed necessary, to authorize amendments to an affidavit made in the proceedings under that act. This also is *388Proc6eding in- rem, similar to that in attachments, and: property to a large amount, and a great variety of inteiests are liable to be aiiected by this summary proceeding. The act tnu*t therefore be strictly complied with. The circuit court did not err, in my opinion, in over ruling the plaintiffs application to amend.